United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            July 24, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-60679
                          Summary Calendar


                     CARLOS WILFREDO BEJARANO,

                                                          Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77-260-077
                        --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Carlos Wilfredo Bejarano, a citizen of Honduras, petitions for

review of an order from the Board of Immigration Appeals ("BIA")

summarily affirming the immigration judge's ("IJ") decision to deny

his application for asylum or withholding of removal.         Bejarano

argues that the IJ failed to address his claim of past persecution

and erroneously found his testimony not credible.    He asserts that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60679
                                -2-

he established a well-founded fear of persecution if he were to

return to Honduras.

     After reviewing the record and the briefs, we conclude that

the decision is supported by substantial evidence and that the

evidence in the record does not compel a contrary conclusion.   See

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Mikhael v. INS,

115 F.3d 299, 302 (5th Cir. 1997).   Accordingly, the petition for

review is DENIED.